EXHIBIT 21.1 SUBSIDIARIES OF ENTRAVISION COMMUNICATIONS CORPORATION Except as indicated below, the following entities are direct/indirect 100% owned subsidiaries of the registrant: Arizona Radio, Inc., a Delaware corporation Aspen FM, Inc., a Colorado corporation Channel Fifty Seven, Inc., a California corporation Diamond Radio, Inc., a California corporation Entravision-Texas Limited Partnership, a Texas limited partnership Entravision-Texas G.P., LLC, a Delaware limited liability company Entravision-Texas L.P., Inc., a Delaware corporation Entravision Communications Company, L.L.C., a Delaware limited liability company Entravision Holdings, LLC, a California limited liability company Entravision, L.L.C., a Delaware limited liability company Entravision-El Paso, L.L.C., a Delaware limited liability company Entravision San Diego, Inc., a California corporation Latin Communications Group Inc., a Delaware corporation LCG, LLC, a Delaware limited liability company Los Cerezos Television Company, a Delaware corporation Lotus/Entravision Reps LLC, a Delaware limited liability company Pulpo Media, Inc., a Delaware corporation The Community Broadcasting Company of San Diego, Incorporated, a California corporation Todobebe, LLC, a Delaware limited liability company Vista Television, Inc., a California corporation Z-Spanish Media Corporation, a Delaware corporation Comercializadora Frontera Norte, S. de R.L. de C.V., a Mexico entity Entravision Pulpo, S. de R.L. de C.V., a Mexico entity Futuro Digital, SRL, an Argentina entity Pulpo Media, SRL, an Argentina entity Televisora Alco, S. de R.L. de C.V., a Mexico entity (“Alco”) (40% minority, limited voting interest (neutral investment) owned) Tele Nacional, S. de R.L. de C.V., a Mexico entity (99.9% owned by Alco) TVNorte, S. de R.L. de C.V., a Mexico entity (98% owned by Alco) 26 de Mexico, S. de R.L. de C.V., a Mexico entity KNVO de Mexico, S. de R.L. de C.V., a Mexico entity
